internal_revenue_service number release date index number ------------------------------------------------------ -------------------------------------- ------------------ ----------------------------- - legend decedent department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-161357-05 date february ----------------------------------------------------------------------------------------- ----------------------- ----------- ------- -------------- this is in response to your authorized representative’s letter dated ------------------- -------- ----------------------------------------------- ------------------------------------ date x corporation accounting firm y year z dear ------------------- date submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2057 of the internal_revenue_code decedent died on date at the time of decedent’s death decedent owned x shares of stock in corporation during the administration of decedent’s estate accounting firm was hired to determine the value of decedent’s stock in corporation accounting firm determined that the value of decedent’s stock in corporation at decedent’s death was dollar_figurey decedent’s form_706 united_states estate and generation-skipping_transfer_tax return was timely filed however the qualified_family-owned_business_interest qfobi election under sec_2057 was not made because based on the value of the corporation stock as reported on the form_706 decedent’s estate did not satisfy the threshold requirements to make the election the facts submitted and representations made are summarized as follows decedent’s form_706 was subsequently examined by the internal revenue sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2057 provides that for purposes of the tax imposed by sec_2001 in plr-161357-05 service in year decedent’s estate and the appeals_office of the internal_revenue_service entered into a proposed settlement agreement that increased to dollar_figurez the value of the shares of corporation stock owned by decedent at his death decedent’s estate requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make an election under sec_2057 to deduct the adjusted_value of decedent’s qualified family-owned business interests decedent who is a citizen or resident_of_the_united_states the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent’s death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent’s death there have been periods aggregating years or more during which such interests were owned by the decedent or a member_of_the_decedent’s_family and there was material_participation within the meaning of sec_2032a by the decedent or a member_of_the_decedent’s_family in the operation of the business to which such interests relate under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-161357-05 reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore an extension of time is granted until days from the date of this letter for making an election under sec_2057 the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under sec_2057 the burden of establishing to the satisfaction of the service that all of the requirements of sec_2057 have been met remains with decedent’s estate provides that it may not be used or cited as precedent is being sent to your authorized representative except as specifically ruled herein we express or imply no opinion on the federal in accordance with a power_of_attorney on file with this office a copy of this letter this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of letter
